                  Case 2:18-cv-01656-JCC Document 83 Filed 02/26/21 Page 1 of 2




                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    DAWN SHAFFSTALL,                                       CASE NO. C18-1656-JCC
10                            Plaintiff,                     MINUTE ORDER
11                v.

12    OLD DOMINION FREIGHT LINE, INC.,

13                            Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court sua sponte. Earlier today, the Court heard telephonic
18   argument on Plaintiff’s motion to compel the deposition of Laura Williams (Dkt. No. 81). Based
19   on the representations at oral argument, the Court is hopeful the parties can resolve this dispute
20   without Court intervention. Accordingly, the Court ORDERS the parties to meet and confer by
21   Wednesday, March 3, 2021 to determine whether the parties can agree to a stipulation about the
22   scope of Ms. Williams’s testimony that would obviate Plaintiff’s need for a deposition. If the
23   parties fail to reach a stipulation, the Court orders the parties to file: (1) a brief statement
24   informing the Court and (2) the 30(b)(6) deposition notice and the response identifying Ms.
25   Williams as a potential witness and the topics on which she was designated to testify.
26           //


     MINUTE ORDER
     C18-1656-JCC
     PAGE - 1
            Case 2:18-cv-01656-JCC Document 83 Filed 02/26/21 Page 2 of 2




 1        DATED this 26th day of February 2021.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1656-JCC
     PAGE - 2
